i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00158-CR

                                         Foster SCALLION,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR0345
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Foster Scallion filed a notice of appeal seeking to appeal from a sentence imposed on July

10, 2009. The judgment was in accordance with Scallion’s plea bargain agreement, and the record

does not contain a trial court’s certification showing Scallion has the right of appeal. Accordingly,

the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                          PER CURIAM

DO NOT PUBLISH